  Case 2:19-cm-00303-UA Document 4 Filed 07/30/19 Page 1 of 1 Page ID #:16

                                                                        ~ ,,, < .   :r   ~..


                                                                                                             ~~
                                                                                                    ~y+ErT
                                                                                                             ~F~

 MemoYandum                                                                                    a
                                                                                               {~     R         cry
                                                                                                                  (';

                                                                                               a   :~:-            m
                                                                                               ~ .~             ~ .*


                                       '~y~~1~:~9C~M~~O~ 03                                    '
                                                                                               .tL
                                                                                                      ~ ~t
                                                                                                              s#mac




 Subject:                                          Date:

 In the Matter ofthe Seizure of $262,448.00 in     July 30, 2019
 U.S. Currency, et al.

 To:                                              From:

 KIRY K. GRAY                                     VICTOR RODGERS
 Clerk, United States District Court              Assistant United States Attorney
 Central District of California                   Criminal Division


For purposes of determining whether the above-referenced matter, being filed on July 30, 2019:

(a)     should be assigned to the Honorable Andre Birotte Jr., it

        ❑ is

        D is not

        a matter that was pending in the United States Attorney's Office(USAO)on or before
        August 8, 2014, the date the Honorable Andre Birotte Jr. resigned from his position as the
        United States Attorney for the Central District of California.

(b)     should be assigned to the Honorable Michael W. Fitzgerald, it

        ❑ is

        D is not

       (1)a matter that was pending in the Terrorism and Export Crimes Section in the USAO's
       National Security Division on or before August 3, 2015;(2) a matter pending in the
       USAO's National Security Section in the USAO's Criminal Division on or before August
       3,2015, or a matter in which the National Security Section was previously involved;(3) a
       matter pending in the USAO's National Security Division on or after September 14,
       2016; or (4) a matter in which Assistant United States Attorney Patrick R. Fitzgerald is or
       has been personally involved or on which he has personally consulted while employed in
       the USAO.

                                                  / s /Victor A. Ro
                                                 VICTOR A. RODGERS
                                                 Assistant United States Attorney
